Citation Nr: 0937215	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board notes that the RO received additional VA medical 
treatment records in June 2009.  The RO has not considered 
these records, and the Veteran has not signed a waiver of 
initial RO consideration for these records.  See 38 C.F.R. 
§ 20.1304(c) (2008).  However, these records are cumulative 
of other information already of record, in that the only 
record relevant to the claims currently before the Board is a 
record of treatment for the Veteran's hepatitis C.  However, 
this is cumulative of prior VA medical treatment records 
which indicate ongoing treatment for the Veteran's hepatitis 
C and continuing treatment for the Veteran's skin condition.   
Thus, these newly obtained VA medical treatment records do 
not constitute additional evidence for which a written waiver 
would be required.  Id.

In June 2008, the Veteran testified before a decision review 
officer (DRO) at the RO (DRO hearing); a copy of the 
transcript has been associated with the record.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

Finally, in his January 2007 statement, the appellant has 
requested that the RO reopen his claim of service connection 
for genital warts.  The RO has not adjudicated this issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims. Therefore, these matters are referred to 
the RO for the appropriate action. See Godfrey v. Brown, 7 
Vet. App. 398, 409 (1995) (recognizing the Board's duty to 
refer a claim to the RO for initial adjudication).

The issues of PTSD and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a skin 
disorder in the October 1996 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.

2.  Evidence received since the final October 1996 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a skin disorder.

3.  As to his skin disorder claim, the Veteran served in 
Vietnam during the Vietnam era and, therefore, is presumed to 
have been exposed to Agent Orange or other herbicides while 
there.

4.  Although the Veteran has been diagnosed with skin lesions 
and a scalp infection, none of these skin disorders are on 
the list of diseases presumptively associated with herbicide 
exposure.

5.  There is no evidence of a skin disorder during service, 
and there is also no competent evidence connecting the 
Veteran's current skin disorder to the Veteran's military 
service.  

7.  The Veteran is currently diagnosed with hepatitis C.

8.  There is no credible evidence of hepatitis C during 
service.  

9.  There is also no competent evidence connecting the 
Veteran's current hepatitis C to the Veteran's military 
service.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final with respect to 
the Veteran's service connection claim for a skin condition 
incurred during the Veteran's military service.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
last prior final denial of the Veteran's service connection 
claim for skin condition in October 1996.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  No current skin disorder was incurred in or aggravated by 
service, to include on a presumptive basis as due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in October 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection rating claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the October 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to new and material evidence claim 
the VCAA notice letter is compliant with the recent United 
States Court of Appeals for Veterans Claims (Court) decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it 
sufficiently explained the bases of the prior denial (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the February 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.
  
In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs), VA treatment records, and private 
medical evidence as identified by the Veteran.  The Veteran 
has submitted personal statements, and hearing testimony.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

Furthermore, the Veteran has alleged that certain STRs may be 
missing which indicate treatment for an injury to his scalp 
during service in Vietnam.  See the Veteran's January 2007 
statement, the June 2008 DRO hearing transcript pges. 4, 5, 
and the June 2009 Board hearing transcript pges. 3, 9.  The 
Veteran has also indicated that he was treated for genital 
warts during his service in Vietnam.  See the Veteran's April 
2008 substantive appeal (VA Form 9), the DRO hearing 
transcript pges. 1-2, and the Board hearing transcript pges. 
5-7, 9-10.  In this case, the National Personnel Records 
Center indicated in July 1996 that all available medical 
records for the Veteran had been sent.  Under these 
circumstances, the Court has held that the VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

In the case of the missing records alleged by the Veteran, 
however, the absence of these particular records does not 
prejudice his claim.  In the case of the records of treatment 
for the in-service scalp injury, the Board finds that even if 
it is conceded that he was exposed to blood and other bodily 
fluids during service, among other risk factors, this 
information is insufficient to allow him to be service-
connected for hepatitis C.  Especially as the Veteran has 
conceded that he was first diagnosed with hepatitis C many 
years after his military service.  See the Board hearing 
transcript pg. 1.  Furthermore, any treatment for genital 
warts during service is irrelevant to his current claim for a 
skin condition.  As such it is not necessary to remand the 
Veteran's current claims for further pursuit of any service 
treatment records.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  While the record does show evidence of a current 
skin condition and hepatitis C, there is no medical evidence 
demonstrating that any current disorder on appeal is linked 
to service, nor credible evidence of continuity of 
symptomatology of either of these disorders during or since 
service.  As service and post-service medical records provide 
no basis to grant the claims, and in fact provide evidence 
against the claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  



New and Material Evidence to Reopen the Veteran's Service 
Connection Claim 
for a Skin Condition

The Veteran maintains that he has a skin condition, 
chloracne, as a result of exposure to Agent Orange which 
occurred during the Veteran's service.  See the Veteran's 
claim of August 2006, and VA Form 9 of April 2008.

The AOJ denied service connection for a skin condition in the 
October 1996 rating decision.  The AOJ notified the Veteran 
of this decision and apprised him of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement (NOD) or a substantive appeal, thus not 
appealing that decision.  Therefore, the October 1996 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  The Court has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis, including a prior denial based on the absence of new 
and material evidence.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the AOJ is properly reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a skin condition in August 
2006.  Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of October 1996, the AOJ 
denied the Veteran's claim because the Veteran had not 
submitted current evidence of a current skin condition.

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final October 1996 rating decision.  The Veteran has 
submitted medical evidence of a skin condition.  See VA 
medical treatment records of May and July 2008, as well as 
April 2009.  Furthermore, he has submitted lay testimony that 
his current skin disorder is connected to his service through 
continuity of symptomatology.  See the Veteran's VA Form 9 of 
April 2008, Board hearing transcript pges. 7, 11.  Presuming 
the credibility of the statements made by the Veteran and the 
new medical records indicating a current skin condition, the 
record now contains new medical evidence of a current skin 
condition as well as evidence of a connection between the 
Veteran's current and his military service.  This evidence 
thus relates to unestablished facts necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, this evidence is new 
and material and his claim is reopened.  The Board emphasizes 
that it is applying the law with a broad and liberal 
interpretation in reopening this claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

As new and material evidence has been received, the claim for 
service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following skin disorders are 
associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and 
dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Veteran contends that he has a skin disorder from 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed in Vietnam.  The Veteran's DD Form 214 confirms he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to a herbicide agent - such as Agent Orange, 
while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated in May and July 2008 and April 2009 document treatment 
for skin disorders variously described as skin lesions and a 
scalp infection.  Therefore, the evidence does show current 
treatment for skin disorders.  Consequently, the 
determinative issue is whether these disorders are somehow 
attributable to the Veteran's military service, including his 
presumed exposure to Agent Orange or other herbicide while in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, not one of the skin disorders the Veteran 
has received a diagnosis for are on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption, specifically  - chloracne, porphyria cutanea 
tarda, or dermatofibrosarcoma protuberans.   38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current skin 
condition on a direct basis, to include as due to herbicide 
exposure is not warranted.  In this case, even though the 
Veteran is presumed exposed to a herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
competent medical evidence of a nexus between his skin 
conditions and his military service, to include as due to 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has provided somewhat inconsistent statements in 
this respect; in part this may be due to some confusion 
between the Veteran's attempts to reopen his claim for 
service connection for genital warts and the current claim 
for a skin disorder (see the introduction supra).  At this 
time the Board emphasizes that it is only reviewing the 
Veteran's claim for service connection for a skin condition, 
not genital warts.  The Veteran has claimed at various times 
that he has suffered his current skin condition from the time 
of his service in Vietnam.  See the Veteran's claim of June 
1996, the Veteran's VA Form 9 dated in April 2008, as well as 
the Board hearing transcript pges. 7, 11.  The Veteran has 
also indicated that his skin rash began "a couple years 
later," i.e., after his service in Vietnam.  See the Board 
hearing transcript pg. 10.  The Veteran is competent to 
testify to experiencing a skin rash from his time in service.  
See 38 C.F.R. § 3.159(a)(2).  However, the Veteran's 
extensive medical record is negative for any indication of a 
skin condition (again, outside of complaints of and treatment 
for genital warts) until a VA medical treatment record of May 
2008.  The Veteran's separation examination dated in February 
1971 does not contain complaints or indications of any skin 
disorder, nor do any of the Veteran's STRs contain evidence 
of a skin disorder in service.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of his inconsistent statements as well as the 
lack of corroborating medical evidence upon discharge from 
service and for so many years thereafter.  Simply put, his 
lay contentions regarding his symptomatology are outweighed 
by the available medical evidence.  See Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
The lack of complaints of a skin disorder in the Veteran's 
medical records until over 30 years after discharge outweighs 
his subjective assertions.  With all of the evidence 
presented by the record taken into account, the Board 
concludes that the record does not establish the required 
continuity of symptomatology necessary to establish service 
connection for a skin disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's skin disorder claim on 
either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for Hepatitis C

As noted before, the first requirement for a service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran's medical records contain records of diagnoses of 
and treatment for hepatitis C.  See VA medical treatment 
records dated in December 2004 (indicating the Veteran's 
diagnosis occurred in November 2004), April 2005, February 
2006, and April 2009.  Therefore, there is competent evidence 
that the Veteran is currently experiencing hepatitis C.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran has indicated that a 
number of in-service events may have caused him to become 
infected with hepatitis C.  He has indicated that he injured 
his head in service.  See the Veteran's statement of January 
2007, the DRO hearing transcript pges. 4-6, 13-14, and the 
Board hearing transcript pg. 3.  The Veteran has also 
indicated that he may have contracted hepatitis C as a result 
of sexual activity in Vietnam.  See the Veteran's statement 
of January 2007.  The Veteran has also indicated that he was 
exposed to blood via injuries of his companions.  See the 
Veteran's April 2008 VA Form 9.  The Veteran has also related 
an incident where he handled a dead child which may have 
exposed him to bodily fluids.  See the DRO hearing transcript 
pg. 14, and the Board hearing transcript pg. 3.  The Veteran 
is competent to testify as to experiencing such events in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  The Veteran's STRs and 
service personnel records (SPRs) do not contain any 
indication to corroborate the Veteran's assertions of 
exposure to possible vectors for hepatitis C infection, nor 
do they contain a diagnosis of hepatitis C.  That said, 
although there is a heightened obligation to more fully 
explain the reasons and bases for a decision - when, as 
here, there are missing STRs - this does not obviate the 
need for evidence supporting the claim.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See also Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); and Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  In other words, the 
fact that certain STRs may be missing does not lower the 
threshold for an allowance of a claim.  Rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the 
Veteran has not alleged, nor has he or the AOJ unearthed any 
evidence to indicate, that his hepatitis C was diagnosed or 
treated in service.  Thus, without any evidence of an 
incurring in-service incident, service connection cannot be 
granted.

However, were the Board to concede that the Veteran had been 
exposed to the possibility of infection by hepatitis C 
service, there is no evidence of a connection between the 
Veteran's service and his current hepatitis C as is required 
by Shedden v. Principi, 381 F.3d at 1167.  In the present 
case, there is no competent medical evidence or opinion in 
the record that relates the Veteran's current hepatitis C to 
his active service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  The Veteran has indicated his belief that his 
hepatitis C is due to the in-service exposure to bodily 
fluids as related above.  However, there is also evidence 
that the Veteran has been exposed to other risk factors for 
hepatitis C, due to intravenous drug use.  See the DRO 
hearing transcript pg. 9, and the Board hearing transcript 
pg. 4.  There is no evidence presented that the Veteran has 
the requisite training or experience necessary to render him 
competent to determine the etiology of his hepatitis C 
infection.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Finally, evidence that the Veteran may have 
been exposed to risk factors for hepatitis C in service is 
not sufficient to show that he actually was infected with 
hepatitis C during his service.  Therefore, the Board 
concludes that his statements are not competent evidence of a 
connection between the Veteran's hepatitis C and his service.  
As there is no competent medical evidence of record to 
indicate that the Veteran's current hepatitis C is due to his 
military service, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated his belief that he was infected 
with hepatitis C due to exposure to bodily fluids in service.  
As noted above, absent evidence of medical training, the 
Veteran is not competent to diagnose himself with hepatitis C 
during service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2).  The first 
diagnosis of hepatitis C is indicated to have occurred as 
early as November 2004.  See VA medical treatment record 
dated in December 2004.  The Veteran has indicated that, at 
the earliest, his first diagnosis for hepatitis C occurred 
two months prior to the VA diagnosis.  See the Board hearing 
transcript pg. 4.  As such there is no competent evidence 
that the Veteran experienced hepatitis C during service.  In 
fact, because the evidence indicates that he did not 
experience hepatitis C until many years thereafter, the 
Veteran cannot be granted service connection for hepatitis C 
on the basis of continuity of symptomatology.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for hepatitis C, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder is reopened.

Service connection for a skin disorder, to include as a 
result of exposure to Agent Orange, is denied.

Service connection for hepatitis C is denied.


REMAND

Review of the Veteran's claims file discloses that, in June 
2009, he filed a notice of disagreement with a July 2008 
rating decision, which had denied the Veteran's request to 
reopen his service connection claims for PTSD and 
hypertension.  See 38 C.F.R. § 20.301 (2008).  The Veteran 
has not been furnished a statement of the case (SOC) which 
addresses these issues.

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issues of the propriety of the reductions 
must be remanded to the agency of original jurisdiction (AOJ) 
for additional action.

Accordingly, the case is REMANDED for the following action:

      The AOJ should issue a statement of 
the case to the Veteran addressing the 
appeal of the July 2008 rating decision 
that denied his claim to reopen 
previously denied claims for service 
connection for PTSD and hypertension.  
The Veteran and his representative must 
be advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the Veteran wishes to complete an 
appeal from that decision.  If the 
Veteran completes his appeal by filing 
a timely substantive appeal, the matter 
should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


